This was a proceeding instituted to secure the removal from office of the directors of the School District of Hazle Township, Luzerne County. A petition was filed by ten resident taxpayers of the district pursuant to the provisions of section 217 of the School Code (Act of May 18, 1911, P. L. 309), alleging refusal and neglect on the part of members of the School Board to perform specified duties imposed by law. A rule was granted upon the directors to show cause why they should not be removed from office, and a hearing held on the charges contained in the petition. After consideration of the testimony, the hearing judge discharged the rule and dismissed the petition. This action was affirmed by the court in banc, whereupon petitioners appealed.
The nature of our jurisdiction in cases of this character precludes disturbing the decision of the court below upon the state of facts presented by this record. "Under section 217 of the School Code, the removal of directors for the causes alleged is a matter within the discretion of the court below. No express right to appeal is given, and therefore this court will consider the matter as before it upon certiorari only and will review the record so far as may be necessary to ascertain whether the court below *Page 30 
exceeded its jurisdiction or abused its legal discretion": Summit Hill School Directors, 258 Pa. 575, 578-9. See also Geary's Appeal, 316 Pa. 342.
All questions raised on this appeal were fully considered and answered by the court below. Our views are admirably expressed in the opinion of the learned judge who presided at the hearing no useful purpose would be served by repeating them here. We have carefully examined the testimony as well as the briefs of counsel and find no reason for altering the conclusion of the lower court.
The order is affirmed.